 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (the “Agreement’’) is entered into as of October
20 2017 by and between loan Hossu, an individual (“IH”), and IHO-Agro
International, Inc., a Nevada corporation (“IHO”).

 

WHEREAS, IH desires to purchase, and IHO desires to sell, all of the assets
currently owned by IHO, and to assume all of the liabilities of IHO, including,
but not limited to, all monetary and performance obligations under agreements
hereby acquired by IH;

 

NOW, THEREFORE, in consideration of the premises, the terms and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1. PURCHASE OF ASSETS. IHO does hereby sell, convey, transfer, assign and
deliver to IH all of its right, title and interest in and to all of the assets,
property and intelligent property rights (the “Assets”) and as set forth in the
Bill of Sale and Assignment attached as Exhibit A hereto, the IP Assignment
attached as Exhibit B hereto and the Domain Assignment attached as Exhibit C
hereto.     2. ASSUMPTION OF LIABILITIES. IH does hereby agree to pay, perform,
and cause to be paid or performed, and otherwise to discharge or cause to be
discharged, all debts, duties and other obligations of Seller (the “Assumed
Liabilities”) as set forth in the Assignment and Assumption Agreement attached
as Exhibit D hereto.     3. EFFECTIVE TIME. The foregoing sale and transfer of
the Assets, and assumption of the Assumed Liabilities, shall be effective upon
the execution and delivery of this Agreement and this Section 1 shall serve as a
bill of sale with respect thereto.     4. PURCHASE PRICE. In consideration of
the purchase of the Assets and the assumption of the Assumed Liabilities, IH
agrees to release and discharge IHO from any and all monetary obligations due to
IH by IHO related to accrued and unpaid amounts due to IH under the Management
Services Agreement between IH and IHO, and all other obligations of IHO to IH or
any entity controlled by IH.     5. REPRESENTATIONS AND WARRANTIES REGARDING THE
ASSETS. IHO represents and warrants that the Assets is free and clear of any and
all liens and encumbrances or claims of any ownership interest. IHO makes no
representation or warranty, express or implied, as to the physical condition of
the Assets, the fitness of any item of the Assets for the use intended, or the
merchantability of any item of the Assets.     6. GOVERNING LAW. This Agreement
shall be construed in accordance with and governed by the laws of the State of
Nevada applicable to agreements made and to be performed wholly within such
jurisdiction.     7. ENTIRE AGREEMENT. This Agreement constitutes the entire
agreement between the parties regarding the subject matter hereof, and
supersedes all prior discussions or agreements related to the same.     8.
COUNTERPARTS. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Facsimile, .pdf signature pages and other
electronic transmissions shall be deemed original documents for all purposes.

 

[SIGNATURES ON NEXT PAGE]

 

   

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
duly authorized representatives as of the date set forth herein.

 

      By: Ioan Hossu     An Individual  

 

IHO-AGRO INTERNATIONAL, INC.

 

      By: Ioan Hossu     Chief Executive Officer  

 

   

 

 

Exhibit A

 

BILL OF SALE AND ASSIGNMENT

 

BILL OF SALE
Dated as of October 20, 2017

 

This Bill of Sale (the “Bill of Sale”), dated as of the date first set forth
above, is made and entered into as of October 20, 2017, by IHO-Agro
International, Inc., a corporation existing under the laws of the State of
Nevada (“Seller”), to and in favor of Ioan Hossu, an individual (the “Buyer”).

 

WHEREAS, Buyer and Seller have entered into a certain Asset Purchase Agreement,
dated as of October 20, 2017, 2017 (“APA”), providing for Buyer to purchase the
Assets (as defined below);

 

WHEREAS, Seller is the owner of the assets as listed in Exhibit A attached
hereto and incorporated by reference herein (the “Assets”);

 

WHEREAS, Seller desires to convey, transfer, assign, deliver, and contribute to
Buyer all of its right, title, and interest in and to the Assets; and

 

WHEREAS, Buyer shall accept, all rights, title and interest in and to the Assets
as specified in the APA and this Bill of Sale;

 

NOW, THEREFORE, in consideration of the premises and of the terms and conditions
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, each intending
to be legally bound, hereby agree as follows:

 

1. Seller hereby sells, grants, conveys, assigns, transfers and delivers to
Buyer any and all of Seller’s right, title and interest in and to (i) the Assets
generally; (ii) any state or common law rights in the Assets and the right of
priority, together with (1) the goodwill of the business relating to the Assets;
and (2) right to sue for and collect, for its own use, all income, royalties,
and damages hereafter due or payable to Seller with respect to the Assets,
including without limitation, damages and payments for past, present, and future
infringement or misappropriation of the Assets; and (iii) all the rights in the
trade dress, labels, and design associated with the Assets, in each case free
and clear of all liens, mortgages, pledges, options, claims, security interests,
conditional sales contracts, title defects, encumbrances, charges and other
restrictions of every kind. Such sale, transfer, conveyance and assignment shall
be effective on the date hereof.

 

2. The Seller covenants and agrees that in the event that (i) the Assets or
other rights covered in this Bill of Sale cannot be transferred or assigned by
it without the consent of or notice to a third party and in respect of which any
necessary consent or notice has not as of the date hereof been given or
obtained, or (ii) the Assets or rights are non-assignable by their nature and
will not pass by this Bill of Sale, the beneficial interest in and to the same
will in any event pass to the Buyer, as the case may be; and the Seller
covenants and agrees (in each case without any obligation on the part of the
Seller to incur any out-of-pocket expenses) (a) to hold, and hereby declares
that it holds, such property, Assets or rights in trust for, and for the benefit
of, the Buyer, (b) to cooperate with the Buyer in the Buyer’s efforts to obtain
and to secure such consent and give such notice as may be required to effect a
valid transfer or transfers of such Assets or rights, (c) to cooperate with the
Buyer in any reasonable interim arrangement to secure for the Buyer the
practical benefits of such Assets pending the receipt of the necessary consent
or approval, and (d) to make or complete such transfer or transfers as soon as
reasonably possible. Seller covenants and agrees to warrant and defend title to
the Assets sold against any person, firm, corporation or association.

 

3. The Seller further agrees that it will at any time and from time to time, at
the request of the Buyer, execute and deliver to the Buyer any and all other and
further instruments and perform any and all further acts reasonably necessary to
vest in the Buyer the right, title and interest in or to any of the Assets which
this instrument purports to transfer to the Buyer. Seller further covenants that
it will execute, at Buyer’s expense, all documents, papers, forms and
authorizations and take all other actions that may be necessary to assist Buyer
in registering any trademarks with the United States Patent and Trademark Office
and other foreign offices, as necessary.

 

1

 

 



4. Any individual, partnership, corporation or other entity may rely, without
further inquiry, upon the powers and rights herein granted to the Buyer and upon
any notarization, certification, verification or affidavit by any notary public
of any state relating to the authorization, execution and delivery of this Bill
of Sale or to the authenticity of any copy, conformed or otherwise, hereof.

 

5. All of the terms and provisions of this Bill of Sale will be binding upon the
Seller and its successors and assigns and will inure to the benefit of the Buyer
and its successors and assigns.

 

6. The Parties acknowledge and agree that the consideration for the purchase and
sale of the Assets is the agreements of the Parties pursuant to the APA, and
each Party agrees that such consideration is legally and actual sufficient for
purposes of the acquisition of the Assets by the Buyer.

 

7. This Bill of Sale shall be governed by the laws of the State of Nevada,
without regard to conflicts of law principles thereunder.

 

8. This Bill of Sale is being delivered in connection with the Closing under the
APA and is made subject to the provisions of the APA. In the event of any
conflict or inconsistency between this Bill of Sale and the APA, the APA shall
be the controlling document.

 

9. This Bill of Sale may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Facsimile, .pdf signature pages and other electronic
transmissions shall be deemed original documents for all purposes.

 

[Signatures appear on following page]

 

2

 

 

IN WITNESS WHEREOF, the parties have executed this Bill of Sale effective as of
the day and year first above written.

 

  IHO-AGRO INTERNATIONAL, INC.                                         By:    
Ioan Hossu, President      

 



  IOAN HOSSU           loan Hossu, individually

 

3

 

 

Exhibit A

 

Assets

 

1. All intellectual property rights to IHO-Agro International, including but not
limited to patents, licenses and product registrations, research and development
reports for “IHO – Agro Mineral,” a fertilizer consisting of mineral extracts
from various salts, including sea salt, found naturally on the surface of the
Earth; and “IHO-Bio,” a fertilizer consisting of a mixture of mineral extracts
from various salts, including sea salt, as well as various plant extracts,
including seaweed. It contains all the micronutrients present in “IHO – Agro
Mineral”, plus plant extracts rich in amino acids, vitamins and natural plant
hormones. Also included is the name “IHO Agro International, Inc.” and the
domain name of the website, www.ihoagro.com, all design works and company logo.
    1. Lab and office assets, including laptops, printers, stationary and
software     2. Company cell phones     3. Product (fertilizers) stored in
Panama, and other production equipment and supplies



 

4

 





 

Exhibit B

 

INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

Dated as of October 20, 2017

 

This Intellectual Property Assignment Agreement (this “Agreement”), dated as of
the date first set forth above, is made by and between IHO-Agro International,
Inc.., a corporation existing under the laws of the State of Nevada (“Seller”) ,
to and in favor of Ioan Hossu, an individual (the “Buyer”). The Buyer and Seller
may each be referred to herein as a “Party” and collectively as the “Parties.”

 

WHEREAS, Buyer and Seller have entered into a certain Asset Purchase Agreement,
dated as of October 20, 2017 (“APA” ), providing for Buyer to purchase the
Assigned IP (as defined below);

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

  1. Sale and Assignment. For good and valuable consideration as set forth
below, the receipt and sufficiency of which are hereby acknowledged, Seller
hereby irrevocably conveys, transfers, and assigns to Buyer (the “IP
Assignment”), and Buyer hereby accepts, all of Seller’s right, title, and
interest in and to all intellectual property rights of the Seller, including,
without limitation, the following (the “ Assigned IP”):

 

  (a) All patents, licenses and product registrations, research and development
reports for “IHO - Agro Mineral,” a fertilizer consisting of mineral extracts
from various salts, including sea salt, found natura11y on the surface of the
Earth; and “IHO-Bio,” a fertilizer consisting of a mixture of mineral extracts
from various salts, including sea salt, as well as various plant extracts,
including seaweed. It contains all the micronutrients present in “JHO - Agro
Mineral”, plus plant extracts rich in amino acids, vitamins and natural plant
hormones.]         (b) the name “IHO Agro International, Inc.”         (c) the
domain name of the website, www.ihoagro.com, and         (d) all design works
and company logo.

 

  2. Purchase Price to be Paid; Determination of Purchase Price. The “Purchase
Price” to be paid by the Buyer for the Assigned IP shall be the consideration
set forth in the APA, payable by the Buyer to the Seller pursuant to the terms
and conditions of the APA.         3. No Further Rights in Assigned IP. By
signing below, the Seller understands, acknowledges, and agrees that upon the
execution of this Agreement by the Seller, the Seller is selling and assigning
all right , title, and interest in and to the Assigned IP to the Buyer, and that
the Seller shall have no further right, title, or interest in or to the Assigned
IP, and that this Agreement is definitive and final with respect to the sale and
transfer of the Assigned IP.         4. Representations and Warranties. Seller
represents and warrants to Buyer:

 

  (a) Seller has the right, power and authority to enter into this Agreement;  
      (b) Seller is the exclusive owners of all right, title and interest in the
Assigned IP free of any security interest, charge or encumbrance;

 



   

 

 

  (c) Seller warrants that all documents, computer records, disks and other
materials of any nature of kind containing the Assigned IP or any portion
thereof have been turned over to Buyer, and that Seller will not personally
retain the Assigned IP, or any portion thereof, in any form whatsoever after the
closing of the within transaction except as specifically permitted hereunder;  
      (d) The Assigned IP does not infringe the rights of any person or entity;
        (e) There are no claims, pending or threatened, with respect to Seller’s
rights in the intellectual Property;         (f) This Agreement is valid,
binding and enforceable in accordance with its terms; and         (g) Seller is
not subject to any agreement, judgment or order inconsistent with the terms of
this Agreement.

 

  5. Recordation and Further Actions. Seller hereby authorizes the Commissioner
for Patents and the Commissioner for Trademarks in the United States Patent and
Trademark Office and the Register of Copyrights in the United States Copyright
Office to record and register this IP Assignment upon request by Buyer.
Following the date hereof, upon Buyer’s reasonable request, and at Buyer’s sole
cost and expense, Seller shall take such steps and actions, and provide such
cooperation and assistance to Buyer and its successors, assigns, and legal
representatives, including the execution and delivery of any affidavits,
declarations, oaths, exhibits, assignments, powers of attorney, or other
documents, as may be reasonably necessary to effect, evidence, or perfect the
assignment of the Assigned IP to Buyer, or any assignee or successor thereto.  
      6. Release by Seller. In exchange and further consideration for the
payment of the Purchase Price by the Buyer, Seller hereby forever releases and
discharges Buyer and all of its their officers, directors, agents, employees,
parents, subsidiaries, attorneys, predecessors and successors in interest, and
assigns and all other persons, firms, or corporations with whom any of the
foregoing may now or may hereafter be affiliated of and from any and all past or
present claims, demands, debts, liabilities, obligations, actions, causes of
action, damages, attorneys’ fees, costs, loss of services , expenses and
compensation of any nature relating to the Assigned IP whether known or unknown,
whether based on the United States Constitution, any state constitution, United
States statutory violation, any state statutory violation, contract, tort, or
other theory of recovery, which Seller now has or may have.         7.
Successors and Assigns. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.  
      8. Amendment. This Agreement may not be amended or modified except by an
instrument or instruments in writing signed by or on behalf of the party against
whom enforcement of any such amendment or modification is sought.         9.
Governing Law. This Agreement shall be governed by the laws of the State of
Nevada, without regard to conflicts of law principles thereunder.         10.
APA. This Agreement is being delivered in connection with the Closing under the
APA and is made subject to the provisions of the APA. In the event of any
conflict or inconsistency between this Agreement and the APA, the APA shall be
the controlling document.         11. Counterparts. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.
Facsimile, .pdf signature pages and other electronic transmissions shall be
deemed original documents for all purposes.

 

[Signatures appear on following page]

 



   

 





 

IN WITNESS WHEREOF, the parties have executed th.is Agreement effective as of
the day and year first above written.

 

  IHO-AGRO INTERNATION AL, INC.       By: Ioan Hossu, President

 



  IOAN HOSSU           loan Hossu, individually

 

   

 

 

Exhibit C

 

DOMAIN NAME ASSIGNMEN AGREEMENT

Dated as of October 20, 2017

 

This Domain Name Assignment Agreement (this "Agreement"), dated as of the date
first set forth above, is made and entered into by IHO-Agro International, Inc.,
a corporation existing under the laws of the State of Nevada ("Seller"), to and
in favor of Ioan Hossu, an individual (the "Buyer").

 

WHEREAS, Buyer and Seller have entered into a certain Asset Purchase Agreement,
dated as of October 20, 2017 ("APA"), providing for Buyer to purchase the Domain
Names (as defined below) and the entering into of this Agreement and the
consummation of the transactions contemplated herein are required pursuant to
the terms of the APA;

 

WHEREAS, Seller is the owner of the Internet domain names www.ihoagro.com (the
"Domain Name") and is the registrant of record for the Domain Name with
[GoDaddy.com, LLC] (" Registrar''); and

 

WHEREAS, pursuant to the terms and conditions of this Agreement, and subject to
the APA, Seller desires to sell, and the Buyer desires to purchase, all of the
Seller's rights, title, and interest in and to the Domain Assets (as defined
below);

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the Parties agree as follows:

 

1. Subject to the terms and conditions of this Agreement, Seller hereby
irrevocably sells, assigns, and transfers to the Buyer all of Seller's and its
Affiliates' (as defined below) rights, title, and interest in and to the Domain
Names, the look and feel of the websites associated with the Domain Name (the "
Website"), and any goodwill associated therewith (the Domain Name, the Website,
and any goodwill associated therewith shall hereinafter collectively be referred
to as the "Domain Assets"), and the Buyer hereby accepts such assignment and
transfer. Seller hereby irrevocably consents and authorizes the· Registrar to
transfer the Domain Name to the Buyer in accordance with the regular transfer
procedures of Registrar. Seller and its Affiliates, directors, officers, and
employees shall hereafter take such other actions and execute such other
agreements and instruments as are reasonably deemed necessary by the Buyer or
the Registrar to document Seller's assignment and transfer of the Domain Assets
to the Buyer. Seller will cooperate promptly in facilitating the transfer to the
Buyer of the Domain Name with the Registrar and will follow the rules designated
by the Registrar to effect such transfer, including promptly responding to the
e-mail sent to Seller 's contact from the Registrar confirming the transfer of
the Domain Name to the Buyer. If not already in place, the Buyer will establish
an account with the Registrar and initiate the transfer and follow the
procedures of the Registrar to transfer the Domain Name. " Affiliate" means ,
with respect to a Party hereto, any entity that, directly or indirectly,
controls, is controlled by, or is under common control with such Party;
"control" means the direct or indirect possession of the power to direct or
cause the direction of the management and policies of another entity, whether
through the ownership of voting securities, by contract or otherwise.

 

2. Following the Closing (as defined below) the Buyer shall be the owner of the
Domain Assets, and Seller and its Affiliates shall not make any use, either for
their own benefit or for the benefit of any other person or entity, of the
Domain Assets. As of the Closing, the Buyer shall, as the sole owner of the
Domain Assets, have the exclusive right to use or otherwise transfer the Domain
Assets. Seller agrees that it and its Affiliates, and all entities they control
or are associated with, shall not in the future register, use, apply to register
or assist any third party with registering, use or apply to register a domain
name, trademark, or designation that comprises or includes, whether alone or in
combination with each other or with other words, any of the Domain Name.

 



   

 

 

3. The Buyer shall not assume or become obligated in any way to pay any
liabilities, debts, or obligations of Seller whatsoever, including, but not
limited to, any liabilities or obligations now or hereafter arising from
Seller's business activities that took place prior to the Closing or any
liabilities arising out of or connected to the ownership or operation of the
Domain Assets prior to the Closing, and Seller shall indemnify and hold harmless
the Buyer and its officers, directors, Affiliates, employees, and agents against
any loss or claim related to the foregoing. Notwithstanding the foregoing, the
Buyer shall assume any and all liabilities and obligations arising on or after
the Closing associated with the Domain Assets and use of the Website associated
therewith arising out of or related to the Buyer's use of the Domain Assets and
any associated website on or after the Closing and the Buyer shall indemnify and
hold harmless Seller and his Affiliates and agents against any loss or claim
related thereto.

 

4. Any individual, partnership, corporation or other entity may rely, without
further inquiry, upon the powers and rights herein granted to the Buyer and upon
any notarization, certification, verification or affidavit by any notary public
of any state relating to the authorization, execution and delivery of this
Agreement or to the authenticity of any copy, conformed or otherwise, hereof.

 

5. The Parties acknowledge and agree that the consideration for the purchase and
sale of the Domain Assets is the agreements of the Parties pursuant to the APA,
and each Party agrees that such consideration is legally and actual sufficient
for purposes of the acquisition of the Domain Assets by the Buyer.

 

6. This Agreement shall be governed by the laws of the State of Nevada, without
regard to conflicts of law principles thereunder.

 

7. This Agreement is being delivered in connection with the Closing under the
APA and is made subject to the provisions of the APA. In the event of any
conflict or inconsistency between this Agreement and the APA, the APA shall be
the controlling document

 

8. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Facsimile, .pdf signature pages and other electronic
transmissions shall be deemed original documents for all purposes.

 

[Signatures appear on following page]

 

 2 

 



 

IN WI1NESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written.

 

  IHO-AGRO INTERNATIONAL, INC.                                            By:  
    Ioan Hossu, President

 

  IOAN HOSSU           loan Hossu, individually



 

 3 

 

 

Exhibit D

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

Dated as of October 20, 2017

 

This Assignment and Assumption Agreement (this “Agreement”) dated as of the date
first set forth above, is made and entered into by and between IHO-Agro
International, Inc., a corporation existing under the laws of the State of
Nevada (“Seller”), to and in favor of loan Hossu, an individual (the “Buyer”).

 

WHEREAS, Buyer and Seller have entered into a certain Asset Purchase Agreement,
dated as of October 20, 2017 (“APA”), providing for Buyer to assume the Assumed
Liabilities (as defined below) and the entering into of this Agreement and the
consummation of the transactions contemplated herein are required pursuant to
the terms of the APA;

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legatly bound
hereby, the Parties agree as follows:

 

1. Assignment and Assumption of Assumed Liabilities.

 

  (a) Seller does hereby sell, assign, transfer and convey to Buyer all of the
right, title and interest of Seller in, to and under the liabilities set forth
on Exhibit A hereto (the “Assumed Liabilities”), together with any other rights,
privileges and benefits belonging to or held by Seller thereunder. Buyer hereby
agrees to pay, perform, and cause to be paid or performed, and otherwise to
discharge or cause to be discharged, all debts, duties and other obligations of
Seller relating to the Assumed Liabilities.         (b) Seller does hereby sell,
assign, transfer and convey to Buyer all of the right, title and interest of
Seller in, to and under the contracts and agreements as set forth on Exhibit B
hereto (the “Assumed Contracts”), together with any other rights, privileges and
benefits belonging to or held by Seller thereunder. Buyer hereby agrees to pay,
perform, and cause to be paid or performed, and otherwise to discharge or cause
to be discharged, all debts, duties and other ob1igations of Seller relating to
the Assumed Contracts.

 

2. Further Assurances. Buyer and Seller shall execute and deliver such further
instruments of sale, conveyance, transfer, assignment and assumption and take
such other actions reasonably requested by the other in order to more
effectively bargain, sell, assign, transfer, convey to and vest in Buyer all of
the right, title, interest, duties and obligations of Seller associated with the
Assumed Liabilities and the Assumed Contracts.     3. Successors and Assigns.
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.     4. Amendment.
This Agreement may not be amended or modified except by an instrument or
instruments in writing signed by or on behalf of the party against whom
enforcement of any such amendment or modification is sought.     5. Governing
Law. This Agreement shall be governed by the laws of the State of Delaware,
without regard to conflicts of law principles thereunder.     6. APA. This
Agreement is being delivered in connection with the Closing under the APA and is
made subject to the provisions of the APA. In the event of any conflict or
inconsistency between this Agreement and the APA, the APA shall be the
controlling document.     7. Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Facsimile, .pdf
signature pages and other electronic transmissions shall be deemed original
documents for all purposes.

 

[Signatures appear on following pages]

 

   

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written.

 

  IHO-AGO INTERNATIONAL, INC.                                       By: Ioan
Hossu, President      

 



  IOAN HOSSU           loan Hossu, individually

 

 - 2 - 

 

 

EXHIBIT A

Assumed Liabilities

 

 - 3 - 

 

 

EXHIBIT B

Assumed Contracts

 

 - 4 - 

 

 

